               IN THE UNITED STATES DISTRICT
            COURT FOR THE DISTRICT OF COLORADO
                   Judge Daniel D. Domenico

Case No. 18-cv-01097-DDD-SKC

OLOYEA WALLIN,

        Plaintiff,

v.

SYGMA NETWORK and
JON STANLEY,

        Defendants.


                    ORDER ACCEPTING
           MAGISTRATE JUDGE’S RECOMMENDATION


     This matter is before the Court on the Recommendation of United
States Magistrate Judge S. Kato Crews filed on November 18, 2019.
(Doc. 85.) The Recommendation states that objections to the Recommen-
dation must be filed within 14 days after its service on the parties. See
28 U.S.C. § 636(b)(1)(C). The Recommendation was served via mail on
November 18, 2019. No party has objected to the Recommendation.
     In the absence of an objection, the district court may review a mag-
istrate judge’s recommendation under any standard it deems appropri-
ate. Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991); see also
Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Con-
gress intended to require district court review of a magistrate’s factual
or legal conclusions, under a de novo or any other standard, when nei-
ther party objects to those findings”). In this matter, the Court has re-
viewed the Recommendation to satisfy itself that there is “no clear error
on the face of the record.” Fed. R. Civ. P. 72(b), Advisory Committee
Notes. Based on this review, the Court has concluded that the Recom-
mendation is a correct application of the facts and the law. 1
    Although involuntary dismissal is a harsh remedy to be used only
in extreme cases, the Court agrees with Judge Crews that this is such
a case. Judge Crews thoroughly reviewed the history of this case and
correctly applied the criteria set forth in Olsen v. Mapes, 333 F.3d 1199,
1204 n.3 (10th Cir. 2003). Mr. Wallin repeatedly ignored rules and
court orders, filed documents late if he filed them at all, arrived late for
hearings when he arrived at all. As Judge Crews explains, this behavior
prejudices the Defendant and interferes with the court’s operations.
Judge Crews and Judge Varholak were more than liberal in allowing
Mr. Wallin to proceed despite this repeated behavior, and warned him
clearly that if it continued his case could be dismissed. The Court
agrees that in light of Mr. Wallin’s repeated non-compliance with Court
orders and deadlines, the Olsen criteria weigh heavily in favor of dis-
missal for failure to prosecute under Fed. R. Civ. P. 41(b).
    Accordingly, it is ORDERED as follows:
    1. The Recommendation (Doc. 85) is ACCEPTED.
    2. This case is DISMISSED with prejudice for failure to prosecute.
    DATED December 9, 2019.

                                          BY THE COURT:



                                          _______________________
                                          Daniel D. Domenico
                                          United States District Judge

1  The only error that appears in the Recommendation is the statement
that Mr. Wallin was 51 minutes late to the October 31, 2019 hearing on
the Defendant’s Motion to Dismiss. (See Doc. 85 at 8.) The minutes of
that hearing state that Mr. Wallin arrived at 1:51 (as does the Recom-
mendation) for the 1:30 setting. (See Doc. 84.) That Mr. Wallin was 21
minutes late rather than 51 minutes late does not meaningfully alter
the analysis.
                                     2
